Shieutag, J.
(dissenting). I dissent and vote to affirm.
The agreement executed by the parties cannot be considered a mere formal stipulation entered into to avoid the necessity of proof of the husband’s ability to pay. The agreement comprehends many matters separate and distinct from the alimony agreements, such as custody, visitation, payment of certain of the wife’s obligations, and transfer of insurance policies.
•Moreover, the language of the agreement indicates, as the court below held, that the agreement was not intended by the parties to merge in the subsequent judgment. The agreement provided that the $210 weekly payment was to continue until the wife’s death or remarriage. Provision is made for reduction of alimony in only one event: if the wife ceases to provide for the support of the child. No provision is made for modification in the event of change in the husband’s income. Moreover, the wife bound herself not to seek additional alimony, support or maintenance for herself or for the child in the then-pending action or in any other action. These provisions indicate that the parties intended to arrive at this sum as a final and unchangeable figure, binding upon them both.
Indeed the defendant’s attorney himself recognized this when he wrote suggesting the making of a new agreement between the parties after the final judgment had been entered, because of a reduction in the husband’s income. It is significant also that the decree provides for the payment of alimony pursuant to the separation agreement and does not make provision for the incorporation of that agreement in the decree.
The orders appealed from should be affirmed.
Dore and Vax Voorhis, JJ., concur with Callahax, J.; Shiextag, J., dissents and votes to affirm in opinion in which GLEínsroir, J., concurs.
Orders reversed, without costs, plaintiff’s motion for summary judgment denied, the judgment entered thereon vacated, defendant’s motion for summary judgment granted and judgment is directed to be entered thereon. Settle order on notice.